Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 26, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  157176                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
                                                                                                      Richard H. Bernstein
            Plaintiff-Appellant,                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  v                                                                 SC: 157176                                        Justices
                                                                    COA: 334308
                                                                    Wayne CC: 16-001002-FC
  JAMES LEE,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 14, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether there is sufficient evidence for a rational trier of fact to
  conclude beyond a reasonable doubt that the defendant committed an “act” as that term is
  used in MCL 750.136b(3)(b). In addition to the brief, the appellant shall electronically
  file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief.
  The appellee shall also electronically file an appendix, or in the alternative, stipulate to
  the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Worth-McBride (Docket
  No. 156430).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 26, 2018
         d0419t
                                                                               Clerk